                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


    DARNELL BARNES,
          Petitioner,                              )
                                                   )
    v.                                             )           No. 2:19-cv-02536-TLP-tmp
                                                   )
    UNITED STATES OF AMERICA,                      )
          Respondent.


                               ORDER TO MODIFY THE DOCKET
                                           AND
                          DIRECTING RESPONDENT TO RESPOND
                            TO PETITION UNDER 28 U.S.C § 2241


         On May 20, 2019, Petitioner Darnell Barnes 1 moved pro se to Be Granted For the 7 Days

Good Time Under the First Step Act of 2018 in the United States District Court for the Eastern

District of Virginia. (See ECF No. 1.) The United States responded in opposition to Barnes’

motion. (See ECF No. 2–3.) It argued that the motion should be denied because: (1) Section

102(b) of the First Step Act had not yet gone into effect; and (2) the calculation of good time credit

is exclusively a matter for the Bureau of Prisons to calculate and may only be challenged in a

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (“§ 2241 Petition”) after the

exhaustion of all administrative remedies. (See id. at PageID 32.) The United States noted that

Barnes had not exhausted his administrative remedies. (Id. at PageID 34.)

         In short order, the United States District Court for the Eastern District of Virginia

interpreted Barnes’ motion as a § 2241 Petition and, because that court lacked jurisdiction,



1
 Barnes is a federal prisoner, Bureau of Prisons (“BOP”) register number 15868-016. Barnes is
currently imprisoned at the Federal Correctional Institution, Satellite Camp, in Memphis,
Tennessee (“FCI Memphis”).
transferred the petition to this Court. (See ECF Nos. 2 & 2-1.) The § 2241 Petition was docketed

in this Court. This Court then directed Barnes to pay the filing fee or move for in forma pauperis

status. (See ECF No. 6.) Barnes paid the case filing fee. (ECF No. 8.) The Clerk shall record the

respondent as FCI Memphis Warden Angela Owens. 2

       Even though the United States has responded, Owens, the proper respondent, has not had

the opportunity to respond to this § 2241 Petition. What is more, the good-time credit provisions

of the First Step Act are now in effect, 3 and it appears that Barnes has taken additional steps to

exhaust administrative remedies. (See ECF No. 7.)

       It is ORDERED that the Clerk shall serve a copy of the § 2241 Petition and this order on

Respondent Owens by certified mail and shall provide a copy of the § 2241 Petition and this order

to the United States Attorney for the Western District of Tennessee. Under Federal Rule of Civil

Procedure 4(i), the Clerk shall also send copies of the § 2241 Petition and this order by certified

mail to Attorney General William P. Barr and Kathleen Hawk Sawyer, the Director of the Federal

Bureau of Prisons.

       It is ORDERED that Respondent shall respond to the § 2241 Petition within twenty-eight

(28) days. Petitioner may, if he chooses, submit a reply to Respondent’s Answer or response

within twenty-eight (28) days of service. Petitioner may move for an extension of time to reply if

that motion is filed on or before the due date of his response. The Court will address the merits of

the § 2241 Petition, or of any motion filed by Respondent, after the expiration of Petitioner’s time

to reply, as extended.


2
 The Clerk is directed to substitute Owens for the United States of America as respondent. See
Fed. R. Civ. P. 25(d).
3
  The amendments made to good conduct time took effect on July 19, 2019, the date the
Department of Justice published the risk and needs assessment system. (See ECF No. 2-1 at
PageID 11.)

                                                     2
IT IS SO ORDERED, this 12th day of September, 2019.


                                           s/ Thomas L. Parker
                                           THOMAS L. PARKER
                                           UNITED STATES DISTRICT JUDGE




                                       3
